Case: 13-50718   Document: 00512755807     Page: 1   Date Filed: 09/03/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 13-50718                  United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
ALLEN THOMPSON,                                                September 3, 2014
                                                                    Lyle W. Cayce
                                           Plaintiff – Appellant,        Clerk
v.

CITY OF WACO, TEXAS,

                                           Defendant – Appellee.




                Appeal from the United States District Court
                     for the Western District of Texas


Before SMITH, CLEMENT, and HIGGINSON, Circuit Judges.
HIGGINSON, Circuit Judge:
      Allen Thompson sued the City of Waco for racial discrimination under
42 U.S.C. § 1981 and Title VII. The district court dismissed Thompson’s claims
pursuant to Rule 12(b)(6), holding that Thompson failed to allege an adverse
employment action. Because Thompson plausibly alleges that he was subject
to the equivalent of a demotion, we reverse the district court’s judgment.
                                      I.
      Thompson is an African American detective in the Waco Police
Department. The Department suspended Thompson and two white detectives
based on allegations that they had falsified time sheets. After reinstating the
three detectives, the Department imposed written restrictions on Thompson
    Case: 13-50718     Document: 00512755807      Page: 2    Date Filed: 09/03/2014



                                  No. 13-50718
that it did not impose on the two white detectives. The restrictions state that
Thompson cannot (1) search for evidence without supervision; (2) log evidence;
(3) work in an undercover capacity; (4) be an affiant in a criminal case; (5) be
the evidence officer at a crime scene; and (6) be a lead investigator on an
investigation. According to Thompson, these restrictions have stripped him of
the “integral and material responsibilities of a detective,” and constitute a
demotion. Thompson alleges that he “no longer functions as a full-fledged
detective; he is, effectively, an assistant to other detectives.” He further alleges
that his new position has “significantly different and diminished material
responsibilities,” is less prestigious, will hinder his opportunities for
advancement, and is less interesting. He no longer uses the skills, education,
and experience that he had acquired and regularly used as a detective.
                                        II.
      We review a district court’s dismissal under Federal Rule of Civil
Procedure 12(b)(6) de novo. Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex
rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc). We accept all well-
pleaded facts as true and view all facts in the light most favorable to the
plaintiff. Id. We need not, however, accept the plaintiff’s legal conclusions as
true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive dismissal, a
plaintiff must plead “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678. “Our task, then, is to determine
whether the plaintiff stated a legally cognizable claim that is plausible, not to
evaluate the plaintiff’s likelihood of success.” Covington, 675 F.3d at 854
(internal quotation marks and citation omitted).
                                         2
    Case: 13-50718     Document: 00512755807     Page: 3   Date Filed: 09/03/2014



                                  No. 13-50718
                                       III.
      Title VII makes it unlawful for an employer “to fail or refuse to hire or to
discharge any individual or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1)
(emphasis added). To establish a discrimination claim under Title VII or
§ 1981, a plaintiff must prove that he or she was subject to an “adverse
employment action”—a judicially-coined term referring to an employment
decision that affects the terms and conditions of employment. See, e.g., Pegram
v. Honeywell, Inc., 361 F.3d 272, 281-82 (5th Cir. 2004); see also Burlington N.
& Santa Fe Ry. Co. v. White, 548 U.S. 53, 62 (2006) (explaining that the
language of Title VII’s antidiscrimination provision “explicitly limit[s] the
scope of that provision to actions that affect employment or alter the conditions
of the workplace”).
      For Title VII and § 1981 discrimination claims, we have held that
adverse employment actions consist of “ultimate employment decisions” such
as hiring, firing, demoting, promoting, granting leave, and compensating. See
McCoy v. City of Shreveport, 492 F.3d 551, 560 (5th Cir. 2007); Alvarado v. Tex.
Rangers, 492 F.3d 605, 612 (5th Cir. 2007); Pegram, 361 F.3d at 282. “[A]n
employment action that ‘does not affect job duties, compensation, or benefits’
is not an adverse employment action.” Pegram, 361 F.3d at 282 (quoting Banks
v. E. Baton Rouge Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003)).
      Additionally, our court has held that a transfer or reassignment can be
the equivalent of a demotion, and thus constitute an adverse employment
action.   See Alvarado, 492 F.3d at 612-15.       “[T]o be the equivalent to a
demotion, a transfer need not result in a decrease in pay, title, or grade; it can
be a demotion if the new position proves objectively worse—such as being less
                                        3
     Case: 13-50718       Document: 00512755807          Page: 4     Date Filed: 09/03/2014



                                       No. 13-50718
prestigious or less interesting or providing less room for advancement.” Id. at
613 (quoting Sharp v. City of Hous., 164 F.3d 923, 933 (5th Cir. 1999)); Pegram,
361 F.3d at 283 (“[A]n employment transfer may qualify as an adverse
employment action if the change makes the job objectively worse.” (internal
quotation marks omitted)); Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d
757, 770 (5th Cir. 2001) (“A job transfer that includes a shift change that
involves changes in duties or compensation or can be objectively characterized
as a demotion may be an ‘adverse employment action’ . . . .”); see, e.g., Sharp,
164 F.3d 933 (“The jury could have viewed transferring from the elite Mounted
Patrol to a teaching post at the Police Academy to be, objectively, a demotion.”);
Forsyth v. City of Dall., 91 F.3d 769, 774 (5th Cir. 1996) (recognizing as
demotions the reassignment of two police officers from the Intelligence Unit to
night patrol because the Intelligence Unit positions “were more prestigious,
had better working hours, and were more interesting than night patrol” and
“few officers voluntarily transferred from the Intelligence Unit to night patrol
and other officers had been so transferred as punishment”); Click v. Copeland,
970 F.2d 106, 110 (5th Cir. 1992). 1
       In this case, the district court held that Thompson failed to allege an
adverse employment action because he pleaded only “the loss of some job
responsibilities,” without any change in “title, pay, and benefits.” On appeal,
Thompson contends that he alleged more than the mere loss of some job
responsibilities; he contends that he alleged that the Department stripped him
of the “integral and material responsibilities of a detective.” According to


       1  As our court clarified in Alvarado, “[a]lthough Click, Forsyth, [and] Sharp . . . all
involved claims of First Amendment retaliation under 42 U.S.C. § 1983, rather than claims
of discrimination under Title VII, they are nevertheless relevant because the definition of
‘adverse employment action’ under § 1983, like Title VII’s definition of ‘adverse employment
action,’ includes demotions.” Alvarado, 492 F.3d at 613 n.6.
                                              4
    Case: 13-50718     Document: 00512755807     Page: 5   Date Filed: 09/03/2014



                                  No. 13-50718
Thompson, he no longer functions as a detective; he has been effectively
demoted to the position of an assistant detective.
      This court has recognized that the mere “loss of some job responsibilities”
does not constitute an adverse employment action. See Williams v. U.S. Dept.
of Navy, 149 F. App’x 264, 269-70 (5th Cir. 2005); Hernandez v. Crawford Bldg.
Material Co., 321 F.3d 528, 532 n.2 (5th Cir. 2003) (citing Mota v. Univ. of Tex.
Hous. Health Sci. Ctr., 261 F.3d 512, 521 (5th Cir. 2001) for the proposition
that the “loss of some job duties” is not an ultimate employment decision);
Watts v. Kroger Co., 170 F.3d 505, 511-12 (5th Cir. 1999) (holding that a change
in work schedule and request that an employee perform two additional tasks
did not rise to the level of an adverse employment action). Other circuits
similarly agree that “a mere inconvenience or an alteration of job
responsibilities” will not suffice. See Crady v. Liberty Nat’l Bank & Trust Co.,
993 F.2d 132, 136 (7th Cir. 1993); see also Kidd v. Mando Am. Corp., 731 F.3d
1196, 1204 n.11 (11th Cir. 2013) (noting that “it’s a rare case where a change
in employment responsibilities qualifies as an adverse employment action”);
Mungin v. Katten Muchin & Zavis, 116 F.3d 1549, 1557 (D.C. Cir. 1997)
(agreeing with “other circuits [which] have held that changes in assignments
or work-related duties do not ordinarily constitute adverse employment
decisions if unaccompanied by a decrease in salary or work hour changes”).
      This does not mean that a change in or loss of job responsibilities can
never form the basis of an actionable discrimination claim, however. In certain
instances, a change in or loss of job responsibilities—similar to the transfer
and reassignment contexts—may be so significant and material that it rises to
the level of an adverse employment action. See Schirle v. Sokudo USA, LLC,
484 F. App’x 893, 898 (5th Cir. 2012) (“Still, it is recognized that a significant
diminishment of ‘material responsibilities,’ or a demotion, also constitutes an
                                        5
     Case: 13-50718        Document: 00512755807          Page: 6     Date Filed: 09/03/2014



                                        No. 13-50718
adverse employment action under Title VII.” (internal citations omitted));
Davis v. Town of Lake Park, 245 F.3d 1232, 1245 (11th Cir. 2001) (“We do not
suggest that a change in work assignments can never by itself give rise to a
Title VII claim; in unusual instances the change may be so substantial and
material that it does indeed alter the ‘terms, conditions, or privileges’ of
employment.”); Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 594 (6th
Cir. 2007) (explaining that a “materially adverse change might be indicated by
. . . a demotion evidenced by . . . significantly diminished material
responsibilities”); Czekalski v. Peters, 475 F.3d 360, 364 (D.C. Cir. 2007)
(“‘[W]ithdrawing an employee’s supervisory duties,’ for example, ‘constitutes
an adverse employment action.’”); Dahm v. Flynn, 60 F.3d 253, 257 n.2 (7th
Cir. 1994) (“[I]f the duties of an assistant prosecutor were changed from trying
cases to sharpening pencils, that change would be materially adverse . . . .”). 2
       In this case, Thompson alleges more than a mere loss of some job
responsibilities. He alleges facts that, taken as true, plausibly suggest that,
following his reinstatement, the Department rewrote and restricted his job
description to such an extent that he no longer occupies the position of a
detective; he now functions as an assistant to other detectives. Although a



       2 Compare Baloch v. Kempthorne, 550 F.3d 1191, 1197 (D.C. Cir. 2008) (holding that
a change in job duties was not an adverse employment action where the new job duties “did
not constitute qualitatively inferior work requiring any less skill or knowledge”), and
Morales-Vallellanes v. Potter, 605 F.3d 27, 38 n.15 (1st Cir. 2010) (“We emphasize that there
was no evidence presented at trial that the rotation was permanent, or that he was divested
of meaningful job responsibilities as a consequence.” (emphasis added)), and Hunt, 277 F.3d
at 771 (hold that a shift change was not an adverse employment action where it was
“undisputed that the night shift would have offered Hunt the same benefits, responsibilities,
and compensation” and there was no evidence that the night shift “could be characterized,
objectively, as a demotion”), with Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 633 (7th Cir.
2013) (holding that plaintiff successfully pleaded an adverse employment action based on his
assignment to the night shift where plaintiff alleged facts indicating that his duties were so
restricted that “it is as if he is not a sergeant”).
                                               6
    Case: 13-50718     Document: 00512755807      Page: 7   Date Filed: 09/03/2014



                                  No. 13-50718
detective in name, Thompson alleges that he can no longer “detect”—that is,
search for evidence—without supervision. Nor can he log evidence, be the
affiant in a criminal case, work undercover, be the evidence officer at a crime
scene, or be the lead investigator on an investigation. Thompson therefore
alleges that he lost the essential job functions of a detective, he no longer uses
his education and skills that he had acquired and regularly used as a detective,
and his new position is less interesting, provides fewer opportunities for
advancement, is less prestigious, and involves significantly diminished
responsibilities. We previously have held that an employment decision “need
not result in a decrease in pay, title, or grade” to constitute a demotion; “it can
be a demotion if the new position proves objectively worse—such as being less
prestigious or less interesting or providing less room for advancement.”
Alvarado, 492 F.3d at 613 (quoting Sharp, 164 F.3d at 933). Viewing the
factual allegations in the light most favorable to Thompson, we conclude that
Thompson plausibly alleges that he was subject to the equivalent of a
demotion.
      The City distinguishes the Alvarado line of cases on the ground that
those cases involve transfers or reassignments of employees to different units
or positions. Under the City’s reasoning, an employer’s decision formally to
transfer an employee to a new position or division could be actionable; whereas
an employer’s decision to rewrite an employee’s job description or strip the
employee of his or her material job functions could not. The City’s proposed
distinction is not supported by the statute’s terms, which reach discrimination
in the “terms, conditions, or privileges” of employment. See 42 U.S.C. § 2000e-
2(a)(1).    Moreover, the City’s proposed distinction is formalistic, easily
manipulated, and has not been adopted by courts. In both scenarios, the
employee may effectively occupy a new and objectively worse position, with
                                        7
    Case: 13-50718    Document: 00512755807     Page: 8   Date Filed: 09/03/2014



                                 No. 13-50718
significantly diminished material responsibilities. See, e.g., Schirle, 484 F.
App’x at 898; Lavalais, 734 F.3d at 633.
      The cases cited by the district court and the City involving the mere loss
of some job responsibilities are distinguishable from the present case. For
instance, in Williams, 149 F. App’x at 269-70, this court held at the summary-
judgment stage that a nurse employed at a naval clinic was not subject to an
adverse employment action when the clinic removed Williams’s duties as a
diabetic educator, which had comprised approximately 20% of her overall job
duties. In that case, however, there was no indication that being a diabetic
educator was an integral and material part of Williams’s job as a nurse or that
Williams’s overall level of responsibility was significantly diminished. See id.
Here, in contrast, Thompson plausibly alleges that working undercover,
searching for and logging evidence, serving as an evidence officer, acting as an
affiant, and being a lead investigator “are all integral and material
responsibilities of a detective,” and that his job responsibilities have been
significantly diminished.
      The district court also cites Roberts v. Unitrin Specialty Lines Ins. Co.,
405 F. App’x 874, 879 (5th Cir. 2010). In Roberts, we held that an employer’s
transfer of some of Roberts’s job duties to another employee did not constitute
an adverse employment action for the purposes of a retaliation claim “in light
of the fact that Roberts acknowledge[d] that she was overworked prior to the
transfer.” Id. Thus, an employer’s decision to relieve an employee from a
burdensome workload was not materially adverse in Roberts. There is no
similar allegation in this case that Thompson was overworked or that his job
duties were otherwise burdensome.
      Mota, 261 F.3d at 521, is similarly distinguishable. In Mota, the plaintiff
presented evidence that, during his employment as a visiting professor, the
                                       8
    Case: 13-50718     Document: 00512755807     Page: 9   Date Filed: 09/03/2014



                                  No. 13-50718
university “stripped [him] of his duties as principal investigator on certain
projects.”    Significantly, the university limited Mota’s ability to serve as
principal investigator only “on certain projects,” and there was no indication
that being a principal investigator on those projects was a significant part of
his job as a visiting professor. Id. In contrast, Thompson alleges that he lost
his ability to perform his essential job functions in all investigations, not just
on certain projects.    Compare id., with Schirle, 484 F. App’x at 898, and
Lavalais, 734 F.3d at 633 (holding that the plaintiff successfully pleaded an
adverse employment action where the plaintiff alleged facts indicating that his
duties were so restricted on the midnight shift that “it is as if he is not a
sergeant”).
      For the above reasons, Thompson states a plausible claim that he was
subject to the equivalent of a demotion. We of course express no view on
Thompson’s likelihood of success, noting only that further assessment of his
demotion claim is fact-intensive and better suited for the summary-judgment
or trial stage. See, e.g., Alvarado, 492 F.3d at 613; Williams, 149 F. App’x at
269-70.
                                       IV.
      Because Thompson plausibly alleges an adverse employment action, we
REVERSE the district court’s judgment and REMAND for further proceedings.




                                        9
    Case: 13-50718       Document: 00512755807          Page: 10     Date Filed: 09/03/2014



                                       No. 13-50718
JERRY E. SMITH, Circuit Judge, dissenting:


       Plaintiff Allen Thompson failed to plead facts sufficient to meet our cir-
cuit’s requirement of an “ultimate” employment action. I therefore respectfully
dissent.


                                              I.
       Under 42 U.S.C. § 2000e-2(a)(1), it is unlawful for an employer “to fail or
refuse to hire or to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race . . . .” If there is no
direct evidence of discriminatory intent, a plaintiff may establish his disparate-
treatment claim indirectly. 1 That is done through the McDonnell Douglas
burden-shifting framework under which a prima facie case of discrimination is
established by showing that the plaintiff (i) belongs to a protected class; (ii) is
qualified for the position at issue; (iii) was subject to an adverse employment
action; and (iv) was treated less favorably than other similarly situated
employees outside of his class. 2 Because the McDonnell Douglas framework is
merely an evidentiary standard, however, courts may require neither that the
McDonnell Douglas prima facie case be adequately pleaded 3 nor that jury


       1  See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985); McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802–06 (1973); see also Daigle v. Liberty Life Ins. Co.,
70 F.3d 394, 396 (5th Cir. 1995); Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1085 (5th Cir.
1994).
        2 See McDonnell Douglas, 411 U.S. at 802; Haire v. Board of Sup’rs of La. State Univ.

Agric. & Mech. Coll., 719 F.3d 356, 363 (5th Cir. 2013).
        3 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (“[I]t is not appropriate to

require a plaintiff to plead facts establishing a prima facie case because the McDonnell Doug-
las framework does not apply in every employment discrimination case. For instance, if a
plaintiff is able to produce direct evidence of discrimination, he may prevail without proving
                                             10
    Case: 13-50718        Document: 00512755807           Page: 11     Date Filed: 09/03/2014



                                        No. 13-50718
instructions be framed in their terms. 4
       Thompson posits that the district court erred in dismissing his claim for
failure to plead an adverse employment action, reasoning that it is an element
of the McDonnell Douglas prima facie case and therefore need not be pleaded.
That theory, however, is based on a misunderstanding of the role of adverse
employment actions in disparate-impact claims. The district court did not err
in considering whether an adverse employment action was properly pleaded,
because it is not merely an element of a prima facie case using the indirect
method of McDonnell Douglas burden-shifting; to the contrary, it is an essen-
tial element of the underlying claim of disparate treatment under Title VII.
       Although the Supreme Court in Swierkiewicz held that a plaintiff need
not plead the prima facie elements of the McDonnell Douglas framework in
order to withstand a Rule 12(b)(6) motion to dismiss, it did so “on the ground
that the Court of Appeals had impermissibly applied what amounted to a
heightened pleading requirement by insisting that Swierkiewicz allege ‘spe-
cific facts’ beyond those necessary to state his claim and the grounds showing
entitlement to relief.” 5 In other words, given that the plaintiff could prove dis-
criminatory intent using direct evidence, requiring him to plead facts sufficient
to show all elements of a prima facie case under the indirect method would


all the elements of a prima facie case.”); see also Raj v. La. State Univ., 714 F.3d 322, 331 (5th
Cir. 2013) (“Although Raj does not challenge the district court’s interpretation of his pleading
burden, we nonetheless note that a plaintiff need not make out a prima facie case of discrim-
ination in order to survive a Rule 12(b)(6)motion to dismiss for failure to state a claim. Inas-
much as the district court required Raj to make a showing of each prong of the prima facie
test for disparate treatment at the pleading stage, the district court erred by improperly sub-
stituting an “evidentiary standard for a pleading requirement.” (citations omitted)).
        4 See Kanida v. Gulf Coast Med. Personnel LP, 363 F.3d 568, 576 (5th Cir. 2004) (“This

Court has consistently held that district courts should not frame jury instructions based upon
the intricacies of McDonnell Douglas burden shifting analysis.”).
        5 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (quoting Swierkiewicz, 534 U.S.

at 508).
                                               11
    Case: 13-50718      Document: 00512755807         Page: 12    Date Filed: 09/03/2014



                                     No. 13-50718
require him “to plead more facts than he may ultimately need to prove to suc-
ceed on the merits.” Swierkiewicz, 534 U.S. at 511−12. Although that height-
ened standard was erroneous, the plaintiff was still required to meet the gen-
eral standard: to plead “enough facts to state a claim to relief that is plausible
on its face.” Twombly, 550 U.S. at 544. Therefore, it was enough in Swier-
kiewicz for the plaintiff to allege that he was terminated in violation of Title VII
on the account of his national origin, providing relevant details of events lead-
ing up to his termination, relevant dates, and the nationalities of at least some
of the relevant individuals. See Swierkiewicz, 534 U.S. at 514.
       Here, the district court dismissed for failure to plead sufficient facts to
show an “adverse employment action,” which is a judicially-coined term uti-
lized as shorthand for the statutory phrase “compensation, terms, conditions,
or privileges of employment.” 42 U.S.C. § 2000e-2(a)(1). As a statutory ele-
ment of a disparate-treatment claim, an adverse employment action is part of
the “ultimate question” in Title VII disparate-treatment claims: “whether a
defendant took the adverse employment action against a plaintiff because of
[his] protected status.” 6 Therefore, the two essential elements of a disparate-
treatment claim are (1) an adverse employment action that (2) occurs as the
result of discrimination based on one’s protected status. 7               Regardless of
whether the plaintiff proceeds to provide direct or indirect evidence of discrim-
ination, those two elements must be established to maintain a disparate-
treatment claim; juries are instructed accordingly, 8 and plaintiffs must plead



       6 Kanida, 363 F.3d at 576 (emphasis added); see also Raj, 714 F.3d at 331. In Swier-
kiewicz, the complaint was adequate because it pleaded both an adverse employment action
(“termination”) and discriminatory intent (“based on national origin”). Swierkiewicz,
534 U.S. at 514.
       7 See 42 U.S.C. § 2000e-2(a)(1); see also Kanida, 363 F.3d at 576.
       8 See Kanida, 363 F.3d at 576; see also FIFTH CIRCUIT LABOR AND EMPLOYMENT LAW

                                            12
    Case: 13-50718        Document: 00512755807          Page: 13     Date Filed: 09/03/2014



                                       No. 13-50718
accordingly. 9 Therefore, although an adverse employment action happens to
be a part of the prima facie case under McDonnell Douglas, the district
court―because “adverse employment action” is also an essential element of a
disparate-treatment claim―did not err in considering whether it was properly
pleaded.


                                              II.
       Contrary to the majority’s holding, Thompson failed to plead sufficient
facts to show an adverse employment action under Fifth Circuit precedent. As
noted by the majority, we recognize only “ultimate” employment decisions as
actionable adverse employment actions for Title VII discrimination claims. 10
Ultimate employment decisions include only hiring, firing, promoting, failing
to promote, demoting, granting leave, and compensating. 11                      Employment
actions such as a purely lateral transfer, 12 reprimands, 13 those that only limit
a potential an employee’s opportunity for promotion or lateral transfer, 14 and
those that “do[] not affect job duties, compensation, or benefits” 15 are not




PATTERN JURY CHARGES 13–17 (2009).
        9 See, e.g., Raj, 714 F.3d at 331 (“Raj’s complaint and speculation did not allege any

facts, direct or circumstantial, that would suggest LSU’s actions were based on Raj’s race or
national origin or that LSU treated similarly situated employees of other races or national
origin more favorably. Because Raj has failed to raise his right to relief above the speculative
level, we affirm the dismissal of Raj’s complaint under Rule 12(b)(6) for failure to state a
claim.” (citation and internal quotation marks omitted)).
        10 See McCoy v. City of Shreveport, 492 F.3d 551, 560 (5th Cir. 2007) (per curiam); see

also Pegram v. Honeywell, Inc., 361 F.3d 272, 282 (5th Cir. 2004); Banks v. E. Baton Rouge
Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003).
        11 See Alvarado v. Tex. Rangers, 492 F.3d 605, 612 (5th Cir. 2007); Pegram, 361 F.3d

at 282; Banks, 320 F.3d at 575; Sharp v. City of Hous., 164 F.3d 923, 933 n.21 (5th Cir. 1999).
        12 See Burger v. Cent. Apt. Mgmt., Inc., 168 F.3d 875, 879 (5th Cir. 1999).
        13 See Sharp, 164 F.3d at 933 n.21.
        14 See Banks, 320 F.3d at 575–76.
        15 Pegram, 361 F.3d at 282.

                                              13
    Case: 13-50718       Document: 00512755807          Page: 14     Date Filed: 09/03/2014



                                       No. 13-50718
actionable adverse employment actions.
       Importantly here, the loss of some job responsibilities is insufficient
under this standard. 16 Also key for the disposition of this case, the law of this
circuit imposes a “strict” standard, 17 one that has been recognized as the most
stringent among our sister courts, with only the Eleventh Circuit having a
comparable one. 18
       The majority errs in holding that Thompson’s alleged loss of job respon-
sibilities meets this exacting standard. By importing the lower “materially
adverse” employment-actions standard of our sister circuits, the majority sub
silentio overrules our requirement of an ultimate employment action. Essen-
tially, under the majority’s notion, even the restriction of job duties may now
be deemed a sufficient employment action where the plaintiff merely alleges
that the restrictions are “material.” Although that approach might be appro-
priate under the law as it has been interpreted by other courts of appeals, it is
not the law here, at least not until today.
       Although Thompson pleaded that his loss of job responsibilities
amounted to an effective demotion, such a conclusional assertion deserves no
weight. Instead, we must consider whether the job restrictions as pleaded con-
stitute an ultimate employment action required to state a disparate-treatment
claim. Under our standard, the loss of some job responsibilities, without more,
is not an ultimate employment action. The distinction may seem formulistic,



       16  See Mota v. Univ. of Tex. Hous. Health Sci. Ctr., 261 F.3d 512, 521 (5th Cir. 2001);
see also Williams v. U.S. Dep’t of Navy, 149 F. App’x 264, 269–70 (5th Cir. 2005) (per curiam).
        17 See Pegram v. Honeywell, Inc., 361 F.3d 272, 282 (5th Cir. 2004).
        18 See, e.g., Autumn George, Note, “Adverse Employment Action”—How Much Harm

Must Be Shown To Sustain a Claim of Discrimination Under Title VII?, 60 MERCER L. REV.
1075, 1083–87 (2009); see also Michael Rusie, Note, The Meaning of Adverse Employment
Actions in the Context of Title VII Retaliation Claims, 9 WASH. U. J.L. & POL’Y 379, 385–89
(2002).
                                             14
    Case: 13-50718       Document: 00512755807        Page: 15     Date Filed: 09/03/2014



                                      No. 13-50718
but its purpose is significant: We do not want to get involved in every dispute
between employer and employee. In the end, if the restriction of job responsi-
bilities is egregious enough, the employee can seek redress with a constructive-
discharge claim. See McCoy, 492 F.3d at 557−58.
       The majority bases its contrary holding on cases from other circuits, our
unpublished decision in Schirle v. Sokudo USA, LLC, 484 F. App’x 893 (5th
Cir. 2012), and our opinion regarding lateral transfers in Alvarado v. Tex.
Rangers, 492 F.3d 605, 612 (5th Cir. 2007). I will address each basis for the
majority’s theory in turn.


                                            A.
       The majority cites decisions of the Sixth, Seventh, and District of Colum-
bia Circuits in support of its conclusion, but none of those utilizes the “ultimate
employment action” standard that the law properly requires. Instead, they
apply the lower “materially adverse employment action” standard. 19
Instances, under a less exacting standard, in which the restriction on job
duties―viewed by itself―was deemed an adverse employment action lends no
persuasive support for the proposition that such restrictions should meet our
more demanding standard. Therefore, the decisions of the other courts of
appeals are interesting but irrelevant.


                                            B.
       In holding that the loss of some job responsibilities may be enough if they
affect material responsibilities, the majority also relies on Schirle, which is


       19 See Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 594 (6th Cir. 2007);
Czekalski v. Peters, 475 F.3d 360, 364 (D.C. Cir. 2007); Dahm v. Flynn, 60 F.3d 253, 257 n.2
(7th Cir. 1994).
                                            15
    Case: 13-50718        Document: 00512755807          Page: 16     Date Filed: 09/03/2014



                                       No. 13-50718
neither binding precedent (being unpublished), good law, nor persuasive.
There the panel, although ostensibly applying our ultimate-employment-
action standard, in fact imported the materially-adverse-employment-action
standard of Crady v. Liberty National Bank & Trust Co. of Indiana, 993 F.2d
132, 136 (7th Cir. 1993), 20 as referenced in a parenthetical in Burlington Indus-
tries, Inc. v. Ellerth, 524 U.S. 742, 761 (1998).
       That might be persuasive if, after Burlington Industries, this circuit had
adopted the less exacting standard used in the Seventh Circuit, but the oppo-
site is true: Even after the Supreme Court’s reference to the Seventh Circuit,
we reaffirmed our application of the much stricter ultimate employment action
standard in McCoy. 21 Because Schirle improperly applied the wrong test, it is
irrelevant here.


                                              C.
       The majority relies heavily on Alvarado v. Texas Rangers, 492 F.3d 605
(5th Cir. 2007), and the three § 1983 retaliation cases cited therein, 22 in theor-
izing that employment actions that solely affect job duties can constitute the
equivalent of a demotion and, therefore, an ultimate employment decision. In
Alvarado, however, the plaintiff claimed that a denial of a transfer to a new
position could be considered an ultimate employment action—contrary to the


       20 “[A] materially adverse change in the terms and conditions of employment must be
more disruptive than a mere inconvenience or an alteration of job responsibilities.” Crady,
993 F.2d at 136.
       21 McCoy, 492 F.3d at 560 (“Even though our precedent recognizing only ‘ultimate

employment decisions’ as actionable adverse employment actions remains controlling for
Title VII discrimination claims and therefore continues to justify summary judgment dismis-
sal of McCoy’s discrimination claims, her retaliation claims require a closer look post-
Burlington Northern.”).
       22 See Sharp v. City of Hous., 164 F.3d 923 (5th Cir. 1999); Forsyth v. City of Dall., 91
F.3d 769 (5th Cir. 1996); Click v. Copeland, 970 F.2d 106 (5th Cir. 1992).
                                              16
    Case: 13-50718    Document: 00512755807      Page: 17    Date Filed: 09/03/2014



                                  No. 13-50718
general rule that lateral transfers are not ultimate employment actions—if the
transfer would have most accurately been considered a promotion. See Alva-
rado, 492 F.3d at 611–12. In support of that proposition, the court cited Sharp,
Forsyth, and Click, three retaliation cases in which, after considering a number
of factors, including the change or loss of job duties, this court had held that a
transfer can be the equivalent to a demotion. Alvarado, id. at 612−13.
      Unlike the present case, each of the four cases at issue involved a trans-
fer from one position to another. No decision of this court has expanded the
application of Alvarado to situations that do not involve transfers. That is
important, because such transfers involve more than the restriction of job
responsibilities and could, therefore, be considered demotions.
      For example, in Click, deputy sheriffs were transferred from the law-
enforcement division to a new position as jail guards. See Click, 970 F.2d
at 109. Yes, they were still deputy sheriffs, but they now held a different
position with different job responsibilities. In Sharp, a police officer was trans-
ferred from the horse-mounted division to a teaching post. Yes, the employee
was still a police officer, but she was in a new position. See Sharp, 164 F.3d at
923, 933. In Forsyth, two police officers were transferred from the intelligence
unit to new positions as night uniformed patrolmen. Yes, they were still police
officers, but they now held a new position. See Forsyth, 91 F.3d at 774. Finally,
in Alvarado, a female police officer was denied a transfer to the Texas Rangers.
Yes, she was still a police officer, but she was denied a transfer to a new posi-
tion. See Alvarado, 492 F.3d at 609−11.
      One could imagine that Thompson could have been transferred to the
homicide division, for example. He would have retained his rank as detective
but would be working a “new position.” Instead, he has not been denied or


                                        17
    Case: 13-50718       Document: 00512755807         Page: 18     Date Filed: 09/03/2014



                                      No. 13-50718
forced into any transfer. He does not hold a new position but remains a detec-
tive in the drug division. His claim is not of a transfer to a new position that
is the equivalent of a demotion; instead, the job duties as a detective in his old
position have been restricted.
       In essence, Thompson and the majority urge an expansion of Alvarado
from (a) a consideration of when transfers can be considered either demotions
or promotions to (b) a determination of when any employment action may be
properly considered a demotion. In doing so, however, this court would be
superseding our precedents holding that employment actions that affect job
duties alone—without change in title, compensation, benefits, or position—do
not constitute ultimate employment actions.
       Alvarado involves a lateral transfer between positions and not, as here,
a restriction of job responsibilities. Id. at 613−14. There is no indication in the
pleadings that lead investigator or evidence officer is a separate position that
has been foreclosed. Instead, these restrictions are represented in the plead-
ings as merely a loss in job responsibilities with no corresponding change in
benefits, compensation, or position. Although it might be accurate to suggest
that these restrictions in some way restrict Thompson’s potential future oppor-
tunities, this is not enough to constitute an adverse employment action under
Fifth Circuit law. 23
       This case is more properly controlled by our precedents regarding the
mere loss of job responsibilities, 24 which would require us to hold that these




       23See Banks, 320 F.3d at 575–76; Burger, 168 F.3d at 878–80.
       24See, e.g., Hernandez v. Crawford Bldg. Material Co., 321 F.3d 528, 532 n.2 (5th Cir.
2003); Mota v. Univ. of Tex. Hous. Health Sci. Ctr., 261 F.3d 512, 521 (5th Cir. 2001); Watts
v. Kroger Co., 170 F.3d 505, 511–12 (5th Cir. 1999).
                                             18
   Case: 13-50718     Document: 00512755807     Page: 19   Date Filed: 09/03/2014



                                 No. 13-50718
restrictions are not adverse employment actions, so I would affirm the judg-
ment of dismissal. Because the majority, though conscientiously, has decided
otherwise, I respectfully dissent.




                                     19